Broyles, O. J.
1. Where an appliance for heating water by gas, on private premises, is owned and controlled by the owner or occupant of the premises, a company which did not sell or install the appliance, but which merely furnished gas to it, is not responsible for the condition of the appliance, and is not liable to the owner or occupant for injuries caused by its defective condition, unless the gas is supplied by *772the company, with actual knowledge on its part of the defective and dangerous condition of the appliance. See Hatcher v. Georgia Power Co., 40 Ga. App. 830 (151 S. E. 696); 12 R. C. L. 909, § 49; 25 A. L. R. 272; Bell v. Huntington Development & Gas Co., 106 W. Va. 155 (145 S. E. 165).
Decided March 3, 1936.
Ringel & Ringel, Cowart & Cowart, for plaintiff.
Reese, Scarlett, Bennet & Highsmith, John J. Gilbert, for defendant.
2. The amended petition, properly construed (most strongly against the plaintiff), shows that the “coil heater” (the alleged defect in which caused it to throw off carbon monoxide gas and injure the plaintiff who inhaled the gas) was in the plaintiff’s residence and owned and controlled by her; that the defendant company did not sell or install the heater, but merely supplied gas without actual knowledge of the alleged defective condition of the heater. Under the ruling stated in the preceding headnote, the petition failed to set out a' cause of action, and the court did not err in dismissing it on general demurrer.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.